DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/27/2020 and 12/1/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: all recitations of “(sub-)coil should read --sub-coil--.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: 
Claim 9: each coil comprises two sub-coils, each sub-coil comprising an end at the outside of the sub-coil and an end at the inside of the sub-coil and wherein the inner end of one sub-coil is joined to the inner end of the other sub-coil such that together the two sub-coils form a single coil having two ends on the outside of the coil.
Claim 15: wherein the coil comprises one or more pairs of sub-coils, each sub-coil comprising an inner end and an outer end, the inner end being located radially closer to the center of the (sub-)coil than the outer end, the inner end of a first sub-coil of each pair being joined to the inner end of a 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
Claim 11: “wherein the or each plate” should read –wherein each plate--
Claim 15: “the (sub-)coil than the outer end,” should read –the sub-coil than the outer end—
Claim 15: “centre” should read –center--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10, 11, and 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, Applicant claims, “optionally wherein the coils of the first set are in a displaced position relative to the coils of the second set so that corresponding coils of each set are not aligned and an n-pole harmonic of the magnetic field is substantially cancelled, where n is a positive, even integer.” It is uncertain as to whether the limitations are being positively recited, rendering them indefinite in scope. Examiner will interpret the claim as having weight. Claims 5-6 are rejected for being dependent on claim 4.
Regarding claims 7 and 10-11, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner will give the limitations weight for the purposes of examination.
In claim 11, Applicant claims, “wherein each plate”. There is no antecedent basis for the claimed feature. Examiner will interpret limitation as “wherein the plate”.
Furthermore, Applicant recites, “optionally further comprising a forced cooling system, for example an air and/or liquid cooling system, thermally connected to the or each plate, for example via the heat sink.” It is uncertain as to whether the limitations are being positively recited, rendering them indefinite in scope. Examiner will interpret the claim as having weight. 
In claim 15, Applicant claims, “optionally wherein the coil comprises one of more pairs of sub-coils…, such that the two sub-coils form a single coil having two outer ends by which the coil can be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (US 2018/0323685; IDS).
In claim 1, Blum discloses (Fig. 1-4) an electromotive machine (2) having a stator (12) comprising a plurality of coils (16) and a plate (24), said plate (24) having a plurality of through slots (28) formed therein, wherein a portion (26) of the plate (24) faces a corresponding coil (16) and is located relative to the coil (16) such that, in use, heat from the coil (16) flows into said portion (26; [0043]).
	In claim 3, Blum discloses wherein each slot (28) extends from one edge of the plate (24).
	In claim 7, Blum discloses wherein the coils (16) form concentrated windings (Fig. 2-4).
	In claim 10, Blum discloses wherein the electromotive machine is an AC machine, and furthermore wherein the electromotive machine is a polyphase machine ([0007]).

	In claim 14, Blum discloses (Fig. 1-4) a method of operating an electromotive machine (2) comprising a stator (12) having a plurality of coils (16) and a least one plate (24) having a plurality of through slots (28) formed therein facing said coils (16), the method comprising controlling the flow of current to said coils (16) and wherein when a current ([0007]) is flowing through said coils (16) the heat generated by said coils (16) is absorbed, at least in part, by said plate (24). 
Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirabayashi et al. (US 2017/0077774; IDS).
In claim 15, Hirabayashi discloses (Fig. 1-14) a coil (18) for an electromotive machine, comprising a conductor wound in a plurality of turns (Fig. 3), said conductor having two ends (18a) for electrically connecting the coil (18), wherein each end (18a) is located on the outside of the coil (18) and wherein the coil (18) comprises one or more pairs of sub-coils (20, 21), each sub-coil (20, 21) comprising an inner end (19) and an outer end (18a), the inner end (19) being located radially closer to the center of the sub-coil (20, 21) than the outer end (18a), the inner end (19) of a first sub-coil (20) of each pair being joined to the inner end (respective 19) of a second sub-coil (21) of the pair,  such that the two sub-coils (20, 21) form a single coil (18) having two outer ends (18a, respective 18a) by which the coil (18) can be joined to other coils (18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Takeuchi et al. (US 2013/0062990).
In claim 2, Blum teaches the machine of claim 1, with the exception of wherein the coils are air cored.
However, Takeuchi teaches (Fig. 1A-1B) wherein an electromotive machine (10) has a stator (15) having coils (100) that are air-cored ([0022-0024]).
Therefore in view of Takeuchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Blum to have an air cored coil, in order to provide a machine which suppresses the occurrence of cogging torque (Takeuchi; [0009]).
	
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Eastham et al. (US 2010/0117479).
In claim 4, Blum teaches the machine of claim 1, furthermore, Blum teaches wherein the stator (12) comprises windings (16). 
Blum does not teach the windings comprising a first set of coils on a first side of the stator and a second set of coils on a second side of the stator and optionally wherein the coils of the first set are in a 
However, Eastham teaches an electromotive machine (Fig. 8) wherein a first set of coils (coils disposed on 210) on a first side of the stator (200) and a second set of coils (coils disposed on 220) on a second side of the stator (200) and optionally wherein the coils of the first set (coils disposed on 210) are in a displaced position relative to the coils of the second set (coils disposed on 220) so that corresponding coils of each set are not aligned (illustrated in Fig. 8) and an n-pole harmonic of the magnetic field is substantially cancelled, where n is a positive, even integer.
Therefore in view of Eastham, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Blum to have the windings comprising a first set of coils on a first side of the stator and a second set of coils on a second side of the stator and optionally wherein the coils of the first set are in a displaced position relative to the coils of the second set so that corresponding coils of each set are not aligned and an n-pole harmonic of the magnetic field is substantially cancelled, where n is a positive, even integer, in order to prevent unwanted effects from wrong directed fields (Eastham; [0079-0080]).	
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Eastham et al. (US 2010/0117479), and further in view of Macha et al. (DE1204316; English Machine Translation Attached; IDS).
In claim 5, Blum as modified teaches the machine of claim 4, with the exception of wherein the stator comprises a second plate with a plurality of through slots formed therein and at least a portion of said second plate faces a corresponding coil and is located relative to the coil such that, in use, heat from the coil flows into the second plate and one of the plates faces the coils of the first set and the other of the plates faces the coils of the second set.

Therefore in view of Macha, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Blum as modified to have the stator comprising a second plate with a plurality of through slots formed therein and at least a portion of said second plate faces a corresponding coil and is located relative to the coil such that, in use, heat from the coil flows into the second plate and one of the plates faces the coils of the first set and the other of the plates faces the coils of the second set, in order to compensate for any heat generated by the coil connections in each respective set (Macha; [0020]).
In claim 6, Blum as modified teaches the machine of claim 5; furthermore Blum does not teach wherein the plates are located between the first and second sets of coils or wherein the coils of the first and second sets are located between the plates.
However, Macha further teaches wherein the coils of the first and second sets (first and second end of 70) are located between the plates (78, 80).
Therefore, further in view of Macha it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Blum as modified to have the coils of the first and second sets are located between the plates, in order to compensate for any heat generated by the coil connections in each respective set (Macha; [0020]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Li et al. (US 9620998; IDS).

However, Li teaches wherein the electromotive machine (Fig. 1-6) is a linear machine (Col. 1, ln. 20-35) and, the plate (100) is rectangular (illustrated in Fig. 6).
Therefore in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Blum to have the electromotive machine being a linear machine and, the plate being rectangular in order to be used in an ultra precision positioning servo system (Li; Col. 1, ln. 20-35).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Hirabayashi et al. (US 2017/0077774; IDS).
In claim 9, Blum teaches the machine of claim 1, with the exception of wherein each coil comprises two sub-coils, each sub-coil comprising an end at the outside of the sub-coil and an end at the inside of the sub-coil and wherein the inner end of one sub-coil is joined to the inner end of the other sub-coil such that together the two sub-coils form a single coil having two ends on the outside of the coil.
	However, Hirabayashi teaches an electromotive machine (Fig. 1-14) wherein each coil (20, 21) comprises two sub-coils (20, 21), each sub-coil (20, 21) comprising an end (18a) at the outside of the sub-coil and an end (19) at the inside of the sub-coil and wherein the inner end (19) of one sub-coil (20) is joined to the inner end (respective 19) of the other sub-coil (21) such that together the two sub-coils (20, 21) form a single coil having two ends (18a, respective 18a) on the outside of the coil (20, 21).
	Therefore in view of Hirabayashi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Blum to have each coil comprising two sub-coils, each sub-coil comprising an end at the outside of the sub-coil and an end at the inside of the sub-coil and wherein the inner end of one sub-coil is joined to the inner end of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Feng et al. (US 2002/0089242; IDS).
In claim 11, Blum teaches the machine of claim 1, with the exception of wherein the plate is thermally connected to a heat sink and further comprising a forced cooling system, being an air and/or liquid cooling system, thermally connected to the or each plate, via the heat sink.
However, Feng teaches a plate (36) thermally connected to a heat sink (38) and further comprising a forced cooling system, being an air and/or liquid cooling system ([0019]), thermally connected to the or each plate (36), via the heat sink (38).
Therefore in view of Feng, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Blum to have the plate  thermally connected to a heat sink and further comprising a forced cooling system, being an air and/or liquid cooling system, thermally connected to the or each plate, via the heat sink, in order to significantly lower the winding temperature (Feng; [0020]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US 2018/0323685; IDS) in view of Shen et al. (CN 203511644; English Machine Translation Attached; IDS).
In claim 13, Blum teaches the machine, with the exception of a transportation system comprising a carriage configured to travel along a predetermined path and an electromotive machine according to claim 1, the electromotive machine further comprising a rotor mounted on the carriage, the stator being mounted on and/or adjacent to the predetermined path.
However, Shen teaches a transportation system (Fig. 1-2) comprising a carriage (2) configured to travel along a predetermined path and an electromotive machine (5), the electromotive machine (5) 
Therefore in view of Shen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Blum to have a transportation system comprising a carriage configured to travel along a predetermined path and an electromotive machine according to claim 1, the electromotive machine further comprising a rotor mounted on the carriage, the stator being mounted on and/or adjacent to the predetermined path, in order to provide a rail propulsion system using a motor having a long travel distance and low cost (Shen; Page 1 of Translation)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nonaka et al. (US 2015/0084448) teaches a rotating electric machine having a coil structure encapsulated in resin.
Atar et al. (US 2015/0084446) teaches a coreless electromotive machine structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832